Citation Nr: 1045945	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-09 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

In January 2007, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  

Unfortunately, as is explained below, the appeal is REMANDED 
again to the RO/AMC.  VA will notify the Veteran if further 
action is required on her part.


REMAND

In the January 2007 remand, the Board directed that the RO 
schedule the Veteran for appropriate VA examination to determine 
the nature and etiology of any current dental or 
temporomandibular joint (TMJ) disorders.  The examiner was asked 
to review the Veteran's service dental records and provide an 
opinion as to whether any current jaw disorder was aggravated by 
active service.  The examiner also was asked to state whether the 
Veteran's dental condition was the result of in-service trauma.  
The examiner further was asked to determine whether the Veteran 
exhibited any potentially compensable dental conditions, such as 
loss of teeth due to loss of substance of the body of the maxilla 
or mandible or a dental condition, which was complicating a 
medical condition currently being treated by VA.

As the Veteran's representative contended in an August 2010 
Informal Hearing Presentation, a review of the February 2009 VA 
dental examination report shows that the VA examiner did not 
provide all of the opinions requested by the Board in its January 
2007 remand.  For example, although the Veteran was diagnosed as 
having several dental disorders in February 2009, the VA examiner 
did not provide any opinion concerning whether any current jaw 
disorder experienced by the Veteran was aggravated by active 
service.  Although the VA examiner checked a box marked "no" 
when asked whether loss of teeth was due to loss of substance of 
body of maxilla or mandible, he did not indicate whether the 
Veteran's dental condition was the result of in-service trauma.  
Nor did he state whether the Veteran's dental condition was 
complicating a medical condition currently being treated by VA.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  It was 
error for the RO/AMC to re-certify this appeal to the Board in 
June 2009 without complying with the January 2007 remand 
instructions.  Given this error, another remand is required. 

The Board also notes that, in its January 2007 remand, it 
directed the RO/AMC to contact the Veteran and request 
clarification from her about whether she was seeking service 
connection for a dental disorder for treatment and/or 
compensation purposes.  The Board concluded in January 2007 that 
it was unclear from a review of the claims file whether the 
Veteran was claiming service connection for treatment or 
compensation purposes and clarification was needed from her as to 
that aspect of the claim.

VA regulations provide a compensable rating for loss of teeth due 
to the loss of substance of the body or the maxilla or of the 
mandible when there is no loss of continuity, when the loss of 
masticatory surface cannot be restored by suitable prosthesis, 
and with loss of all the upper anterior teeth missing, with all 
of the lower anterior teeth missing, or with loss of all the 
upper and lower teeth on one side.  38 C.F.R. § 4.150, Diagnostic 
Code 9913.  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease are not 
disabling, and may be considered service connected solely for the 
purpose of establishing eligibility for VA outpatient dental 
treatment.  38 C.F.R. § 3.381(a).  Service connection may be 
granted for a dental condition of each tooth and periodontal 
tissue shown by the evidence to have been incurred in or 
aggravated by service.  When applicable, a determination will be 
made as to whether it is due to a combat wound or other service 
trauma, or whether the Veteran was interned as a prisoner of war 
(POW).  38 C.F.R. § 3.381(b).  The significance of finding that a 
dental condition is due to service trauma is that a Veteran will 
be eligible for VA dental treatment for the condition without the 
usual restrictions of timely application and one-time treatment. 
38 C.F.R. § 17.161(c). 

There is no record of any response from the Veteran to VA's 
February 2007 request for clarification of whether she was 
claiming service connection for a dental disorder for treatment 
or compensation purposes.  Although it is not entirely clear from 
a review of the claims file, it appears that this request was 
sent to an incorrect mailing address.  In any event, the Veteran 
notified VA of a new mailing address in June 2008.  Because this 
claim is being remanded for additional development, the Board 
also finds that, on remand, after the RO/AMC confirms the 
Veteran's current mailing address of record, another letter 
should be sent to her requesting clarification of whether she is 
seeking service connection for a dental disorder for treatment 
and/or compensation purposes.

Accordingly, the case is REMANDED for the following action:

1.  After confirming the Veteran's 
current mailing address of record, 
contact the Veteran and her service 
representative and again request 
clarification as to whether she is seeking 
service connection for a dental disorder for 
treatment and/or compensation purposes.  
Advise the Veteran that it is imperative 
that she respond to this request for 
clarification.  A copy of any 
correspondence sent to the Veteran and her 
service representative, and any response(s), 
should be included in the claims file.

2.  Then, schedule the Veteran for 
appropriate VA examination to determine the 
nature and etiology of any current dental 
disability.  The claims file must be sent 
to the examiner(s) for review.  Based on a 
review of the claims file and the results of 
the Veteran's dental examination, the 
examiner(s) should opine whether it is at 
least as likely as not (i.e., a 50 percent or 
greater probability) that any current dental 
disability, if diagnosed, is related to 
active service or any incident of such 
service.  The examiner(s) also should opine 
whether is at least as likely as not (i.e., a 
50 percent or greater probability) that any 
current dental disability, if diagnosed, was 
aggravated (or worsened beyond the natural 
progression of the disability) by active 
service.  The examiner(s) further should 
opine whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that any current dental disability, if 
diagnosed, is the result of in-service 
trauma.  The examiner(s) should state whether 
the Veteran currently experiences (1) any 
potentially compensable dental conditions, 
such as loss of teeth due to loss of 
substance of the body of the maxilla or 
mandible or (2) any dental condition which is 
complicating a medical condition currently 
being treated by VA.  Each of these dental 
conditions should be identified by the 
examiner(s), if possible.  A complete 
rationale must be provided for any opinion(s) 
expressed.

3.  Thereafter, readjudicate the claim of 
service connection for a dental disability.  
If the benefits sought on appeal remain 
denied, the Veteran and her service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

